Title: To James Madison from Jonathan Russell, 13 September 1813
From: Russell, Jonathan
To: Madison, James


Sir
Mendon (Mass) 13th Sep 1813
I have the honor to present to you my brother in law Mr. Philip Ammidon of Boston. He has requested of me this introduction that he might have an opportunity of soliciting in person the appointment of consul at Macao.
This Island, at the entrance of the Tygress, is, by the permission of the Chinese government, in the possession & qualifiedly under the authority, of the Portuguese. It is believed that, in existing circumstances, much of our commerce with Canton must indirectly pass through this channel & that a consul of the United States accredited by the Portuguese authorities there, may greatly facilitate this intercourse and afford protection to many of our seafaring citizens who may seek an asylum from the enemy in that distant region. The Consul at Canton, from his local situation & the nature of his appointment, it is believed, cannot so effectually promote these objects as an agent, on the spot, empowered to negociate directly with the Portuguese government there. As an appointment of this kind, apparently may do good & cannot do harm, and as it is not attended with any expense to this country, I have persuaded myself that it may not be considered entirely inexpedient by you. In this persuasion I have yielded to the wishes of Mr Ammidon and I can with much confidence recommend him as a person well qualified to discharge the duties of the trust which he seeks. The relation however in which I domestically stand to him forbids me to urge my testimony in his favor and I have no doubt he will be able to present you with the most satisfactory evidence of others to establish his personal competency & fitness for the office. I am Sir with very great respect Your faithful & Obedient Servant
Jona Russell
